ORDER

PER CURIAM.
Thomas Freeman appeals from the motion court’s denial, without an evidentiary hearing, of his Rule 29.15 motion for post-*490conviction relief. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).